DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

 Response to Amendment
Applicant’s amendment filed on 5/31/2022 is acknowledged.  Claims 1, 12 have been amended.  Claims 7-11 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0363026 A1).
Regarding claim 1, Lee teaches an integrated circuit structure (device in Fig. 15 of Lee), comprising: 
a first semiconductor fin (the left nFET fins 106) along a first direction (length direction of the fins as shown in Fig. 5 of Lee); 
a second semiconductor fin (the right nFET fins 106) along the first direction; 
a trench isolation material (STI 114) between the first semiconductor fin and the second semiconductor fin, the trench isolation material having an uppermost surface below a top of the first and second semiconductor fins (as shown in Fig. 15); 
a first gate endcap isolation structure (the isolation structure 604 between the two nFET fins 106) between the first semiconductor fin and the second semiconductor fin and along the first direction, the first gate endcap isolation structure having a bottommost surface above the uppermost surface of the trench isolation material (as shown in Fig. 15 of Lee); and 
a second gate endcap isolation structure (the wider isolation structure 604 between the nFET and pFET regions) spaced apart from a side (right side of the right fin 106) of the second semiconductor fin opposite the first gate endcap isolation structure and along the first direction, the second gate endcap isolation structure having a bottommost surface (bottom surface of liner 602 of isolation structure 604 is above the upper surface of STI 114) above the uppermost surface of the trench isolation material, and the second gate endcap isolation structure having a width greater than a width of the first gate endcap isolation structure (as shown in Fig. 15 of Lee). 
Regarding claim 2, Lee teaches all the limitations of the integrated circuit structure of claim 1, and further comprising: 
a first gate structure (gate conductor 1006 on the sides of the first nFET fin 106) along a second direction (direction along A-A’ cross section as shown in Fig. 5) orthogonal to the first direction, the first gate structure over the first semiconductor fin and in contact with a first side (left side of the thinner isolation structure 604) of the first gate endcap isolation structure; and 
a second gate structure (gate conductor 1006 on the sides of the second nFET fin 106) along the second direction, the second gate structure over the second semiconductor fin and in contact with a second side (right side of the thinner isolation structure 604) of the first gate endcap isolation structure.  
Regarding claim 6, Lee teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the first gate endcap isolation structure comprises a lower dielectric portion (liner 602 in Fig. 15 of Lee) and a dielectric cap (604) on the lower dielectric portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied in claim 2 above, and further in view of Hafez et al. (WO 2018/004680 A1).
Regarding claim 3, Lee teaches all the limitations of the integrated circuit structure of claim 2, but does not teach wherein the first gate endcap isolation structure extends beyond the first and second gate structures along the first direction.
 Hafez teaches a semiconductor device (800 in Figs. 8A-B of Hafez). The semiconductor device includes: a plurality of semiconductor fin (fins 804 in Fig. 8A) along a first direction (direction along the length of the fin in Fig. 8B); a trench isolation material (806 region between the first and second fins) between the fins; a thin isolation structure (SAGE wall 820 between the fins) between the fins; a wider endcap isolation structure (SAGE 821A) spaced apart from a side (right side of rightmost fin 804) of the second semiconductor fin opposite the first gate endcap isolation structure and along the first direction, the second gate endcap isolation structure on the uppermost surface of the trench isolation material (as shown in Fig. 8A), and the second gate endcap isolation structure having a width greater than a width of the first gate endcap isolation structure (as stated in [0057] of Hafez); and the gate structures (850-852 in Fig. 8A) are disposed on the top and side surfaces of the fins.  The endcap isolation structures extend beyond the first and second gate structures (see Fig. 8B of Hafez); and the endcap isolation structures have top surface above the top surface of the fins (see Fig. 8A of Hafez).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate structures as according to Hafez in order to have larger surface contact between gate and channel.
As incorporated, the first gate endcap isolation structure extends beyond the first and second gate structures along the first direction.
Regarding claim 5, Lee teaches all the limitations of the integrated circuit structure of claim 1, but does not teach that wherein the first gate endcap isolation structure has top surface above the top of the first and second semiconductor fins.  
Hafez teaches a semiconductor device (800 in Figs. 8A-B of Hafez). The semiconductor device includes: a plurality of semiconductor fin (fins 804 in Fig. 8A) along a first direction (direction along the length of the fin in Fig. 8B); a trench isolation material (806 region between the first and second fins) between the fins; a thin isolation structure (SAGE wall 820 between the fins) between the fins; a wider endcap isolation structure (SAGE 821A) spaced apart from a side (right side of rightmost fin 804) of the second semiconductor fin opposite the first gate endcap isolation structure and along the first direction, the second gate endcap isolation structure on the uppermost surface of the trench isolation material (as shown in Fig. 8A), and the second gate endcap isolation structure having a width greater than a width of the first gate endcap isolation structure (as stated in [0057] of Hafez); and the gate structures (850-852 in Fig. 8A) are disposed on the top and side surfaces of the fins.  The endcap isolation structures extend beyond the first and second gate structures (see Fig. 8B of Hafez); and the endcap isolation structures have top surface above the top surface of the fins (see Fig. 8A of Hafez).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate structures as according to Hafez in order to have larger surface contact between gate and channel.
As incorporated, the first gate endcap isolation structure would have a top surface above the top of the first and second semiconductor fins.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hafez as applied in claim 3 above, and further in view of Park (US 2016/0133632 A1).
Regarding claim 4, Lee in view of Hafez teaches all the limitations of the integrated circuit structure of claim 3, and further comprising: 
a first sidewall spacer (sidewall spacer of the first gate structure are described in [0071] of Hafez) along sides of the first gate structure; and 
a second sidewall spacer (sidewall spacer of the first gate structure are described in [0071] of Hafez) along sides of the second gate structure.
But Lee in view of Hafez does not teach that wherein the first gate endcap isolation structure is not within the first sidewall spacer or the second sidewall spacer.  
Park teaches an IC structure (300 in Figs. 3A-3D of Park). The IC structure comprises: a first semiconductor fin (fin AC1 in Fig. 3A) along a first direction (x direction); a second semiconductor fin (fin AC2) along the first direction; a trench isolation material (isolation layer 112) between the first semiconductor fin and the second semiconductor fin; and a gate endcap isolation structure (IGR3 in Fig. 3A) between the first semiconductor fin and the second semiconductor fin and along the first direction (x-direction); and wherein the gate endcap isolation structure is not within the first sidewall spacer or the second sidewall spacer (as shown in Fig. 3A of Park).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first gate endcap isolation structure to extend beyond the first sidewall spacer or the second sidewall spacer in order to ensure the first gate structure is completely isolated from the second gate structure.

Claims 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee.
 Regarding claim 12, Park teaches a computing device (electronic device in Fig. 28 of Park that includes a processor device 1030.  This memory device 1030 includes the IC device 300 in Fig. 3A-D of Park, as described in [0253]-[0254] of Park), comprising: 
a board (the circuit board of the electronic device); and 
a component (processor device 1030) coupled to the board, the component including an integrated circuit structure (IC device 300), comprising: 
a first semiconductor fin (fin AC1 in Fig. 3A) along a first direction; 
a second semiconductor fin (fin AC2) along the first direction; 
a trench isolation material (isolation layer 112) between the first semiconductor fin and the second semiconductor fin, the trench isolation material having an uppermost surface below a top of the first and second semiconductor fins (as shown in Fig. 3A of Park, the top surface of isolation layer 112 is below the top surface of the fins AC1 & AC2); and
a second gate endcap isolation structure (IGR3 in Fig. 3A) spaced apart from a side of the second semiconductor fin opposite the first gate endcap isolation structure and along the first direction, the second gate endcap isolation structure having a bottommost surface (bottom surface of IGR3 as shown in Fig. 3C is above the isolation layer 112) above the uppermost surface of the trench isolation material. 
But Park does not teach that the integrated circuit structure comprising: a first gate endcap isolation structure between the first semiconductor fin and the second semiconductor fin and along the first direction, the first gate endcap isolation structure having a bottommost surface above the uppermost surface of the trench isolation material; and the second gate endcap isolation structure having a width greater than a width of the first gate endcap isolation structure.  
Lee teaches a method of forming an integrated circuit (Figs. 1-15 of Lee).  The method includes: forming a plurality of fins (106 in Fig. 1 of Lee); forming isolation layer (114) between the fins; forming dummy stressor material with appropriate stress on sidewalls of each fins (Figs. 3-4 of Lee) to impart strain to the fin (see [0033]-[0035]); forming dielectric structure (602-604 in Fig. 6-8 of Lee) in order to lock in the strain and to prevent the relaxation of the strain when the dummy stressor materials are removed (see [0037] of Lee); removing the dummy stressor materials and replacing with gate electrode structures (Figs. 9-13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have imparted strain on the fins of Park as disclosed by Lee in order to improve the mobility, and therefore performance, of the integrated circuit device. 
As incorporated, the second gate endcap isolation structure IGR3 of Park is analogous to the wider isolation structure 602-604 between nFET-pFET fin groups in Fig. 15 of Lee. The thinner isolation structure 602-604 is identified as the first gate endcap isolation structure.  As can be seen in Fig. 13 of Lee, each bottommost surface of the gate endcap isolation structures is above the trench isolation material and the second gate endcap isolation structure having a width greater than a width of the first gate endcap isolation structure.
Regarding claim 13, Park in view of Lee teaches all the limitations of the computing device of claim 12, and further comprising: a memory (memory device 1040, as described in [0253] of Park) coupled to the board.  
Regarding claim 14, Park in view of Lee teaches all the limitations of the computing device of claim 12, and further comprising: a communication chip (in the case that the electronic device is a cell phone, as stated in [0077] and [0256] of Park, a communication chip is an inherent component of a cell phone) coupled to the board.  
Regarding claim 15, Park in view of Lee teaches all the limitations of the computing device of claim 12, and further comprising: a camera (as stated in [0077] of Park, the device is a camera) coupled to the board.  
Regarding claim 16, Park in view of Lee teaches all the limitations of the computing device of claim 12, and further comprising: a battery (in the case that the electronic device is a cell phone, as stated in [0077] and [0256] of Park, a battery is an inherent component of a cell phone) coupled to the board.  
Regarding claim 17, Park in view of Lee teaches all the limitations of the computing device of claim 12, and further comprising: an antenna (in the case that the electronic device is a cell phone, as stated in [0077] and [0256] of Park, an antenna is an inherent component of a cell phone) coupled to the board.  
Regarding claim 19, Park in view of Lee teaches all the limitations of the computing device of claim 12, and also teaches wherein the component is selected from the group consisting of a processor (as stated in [0253] of Park), a communications chip, and a digital signal processor.  
Regarding claim 20, Park in view of Lee teaches all the limitations of the computing device of claim 12, and also teaches wherein the computing device is selected from the group consisting of a mobile phone (as stated in [0077] and [0256] of Park), a laptop, a desk top computer, a server, and a set-top box.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee, as applied to claim 12 above, and further in view of Agarwal et al. (US 2003/0132428 A1).
Regarding claim 18, Park in view of Lee teaches all the limitations of the computing device of claim 12, but does not teach wherein the component is a packaged integrated circuit die.  
Agarwal teaches an electronic system where the processor and memory system can be incorporated on a single integrated circuit in order to reduce communication time (see [0056] of Agarwal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the component on a packaged integrated circuit die, as disclosed by Agarwal, in order to reduce communication time (see [0056] of Agarwal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822